Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 19, 2018

The Court of Appeals hereby passes the following order:

A18A1952. XAVIER K. SNELSON, SR. v. JIMMIE H. BROWN, JUDGE.

      Xavier K. Snelson, Sr., a prisoner proceeding pro se, filed a mandamus petition
against Judge Jimmie H. Brown seeking to have Judge Brown enter an order in his
habeas case. On December 18, 2017, the court dismissed Snelson’s mandamus
petition as moot because the court had already entered an order in the habeas case.
On January 19, 2017, Snelson filed a notice of appeal to the Supreme Court, and the
Supreme Court transferred the case to this Court. See Case. No. S18A0823
(transferred Apr. 16, 2018). We, however, lack jurisdiction.
      First, while judgments and orders granting or refusing to grant mandamus are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Snelson is incarcerated, he was required to file
an application for discretionary appeal to seek appeal of the trial court’s order.
“[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe v.
Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Snelson’s failure to follow
the required appellate procedure deprives us of jurisdiction over this appeal.
      Additionally, even if Snelson had a right of direct appeal, this appeal is
untimely. A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997). Here,
Snelson filed his notice of appeal 32 days after the trial court entered its order.
Accordingly, for the reasons stated above, this appeal is hereby DISMISSED.




                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/19/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.